



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any document
    or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

In proceedings in respect of an offence other than an
    offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. F.F., 2019 ONCA 17

DATE: 20190115

DOCKET: C62583

MacPherson, Roberts and Paciocco, JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

F.F.

Appellant

Mark Halfyard and
    Christopher Rudnicki, for the appellant

Alexandra Terrana, for the respondent

Heard: January 10, 2019

On appeal from the judgment of Justice Anton Zuraw of
    the Ontario Court of Justice, April 27, 2016.

REASONS FOR DECISION

[1]

The appellant appeals from his conviction for sexual assault against his
    stepdaughter, K.D. He received an intermittent sentence which he has served. 
    He was acquitted of the charge of sexual interference against K.D.

[2]

The appellants sole ground of appeal is that the trial judges reasons
    are insufficient to permit meaningful appellate review of the appellants
    conviction.  Specifically, the appellant submits that the trial judge failed to
    give adequate reasons for rejecting the appellants evidence denying the
    offence, to reconcile inconsistencies in the evidence of K.D. and her mother, and
    to address issues of fabrication and collusion between them.

[3]

We are not persuaded by these submissions.

[4]

It is clear from the trial judges reasons what he decided and why he
    made the decision he did.  The trial judges reasons demonstrate that he was alive
    to the frailties in the testimony given by K.D. and her mother.  As he was
    entitled to do, the trial judge nevertheless accepted K.D.s evidence that
    during an argument concerning K.D.s boyfriend and a photograph of them to
    which the appellant took exception, the appellant angrily grabbed her breasts. 
    He also found that K.D.s evidence was corroborated in different respects by
    her mother and the appellant.  Her mother testified the appellant admitted
    grabbing K.D.s breasts when she confronted him with these allegations
    contained in a letter from K.D., which she later destroyed.   While the
    appellant denied grabbing K.D.s breasts or making such an admission to his
    former wife, he admitted the other particulars of the argument with K.D.

[5]

The trial judge did not accept the appellants denials.  The trial
    judges reasons show that where K.D.s and her mothers evidence conflicted
    with the appellants evidence, the trial judge accepted their evidence
    concerning the sexual assault and the appellants admission to his former wife. 
    No further explanation for rejecting the appellants evidence was therefore required.

[6]

We see no error in the trial judges credibility findings which were
    open to him to make on the record before him.

[7]

Accordingly, we dismiss the appeal.

J.C. MacPherson J.A.

L.B. Roberts J.A.

David M. Paciocco J.A.


